Order entered April 11, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00360-CR

                         DEMOND DEPREE BLUNTSON, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                           On Appeal from the 49th District Court
                                    Webb County, Texas
                          Trial Court Cause No. 2012CRO000674D1

                                             ORDER
       We REINSTATE this appeal.

       We abated this appeal on appellant’s October 15, 2018 motion and ordered a hearing on

the status of portions of the reporter’s record. Despite several letters, emails, and phone calls, to

date no hearing has been held, and we have no findings from the trial court.

        Nevertheless, court reporter Cynthia Perez Lenz has copied the Court on her

 correspondence with appellant’s counsel regarding her concerns about the reporter’s record.

 Specifically, she confirmed:

                 no record exists of the chambers conference attended by the parties and
                  referenced at volume 5, pages 6-7 of the reporter’s record;

                 no record exists of the a discussion between the trial court and appellant
                  referenced at volume 8, pages 4-5 of the reporter’s record;
                 no record exists of the chambers conference held on April 20, 2016, referred to
                  at the charge conference held in open court later that same day and referenced
                  at volume 1, page 4 of the supplemental reporter’s record;

                 the matters transcribed at 40 RR 37-38 are accurate;

                 the location of the matters transcribed between counsel and the court
                  mentioned at 21 RR 5-6 was in open court;

                 volume 39, page 132, lines 2-3 were inaccurate and have been corrected. An
                  amended volume 39 has been filed; and

                 several exhibits were missing from the Master Index, volume 1. An amended
                  volume 1 has been filed.

        In addition, Ms. Lenz has filed State’s exhibit 6, parts 4 and 5; State’s exhibit 40, parts

 4 and 5; State’s exhibit 4, and State’s exhibit 293, part 2. Although Ms. Lenz attempted to file

 State’s exhibit 293, part 1, and State’s exhibit 222, these CDs were in fact blank when

 submitted to the Court.

        We STRIKE volumes 1 and 39 of the reporter’s record filed May 29, 2018.

        We ORDER court reporter Cynthia Lenz to file true and correct copies of the

 State’s exhibit 293, part 1, and State’s exhibit 222 within FIFTEEN DAYS OF THE

 DATE OF THIS ORDER. We caution Ms. Lenz that the failure to do so will result in

 this Court taking whatever remedies it has available to ensure the appeal proceeds in a

 more timely fashion, including ordering she not sit until the exhibits are filed.

        Appellant’s brief is DUE FORTY-FIVE DAYS FROM THE DATE OF THIS

 ORDER.

       We DIRECT the Clerk to send copies of this order to the Honorable Jose Lopez,

Presiding Judge, 49th District Court; to Cynthia Perez Lenz, official court reporter, 49th District
Court; and to all counsel for all parties.



                                             /s/   LANA MYERS
                                                   JUSTICE